Citation Nr: 1031134	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a left knee disorder, 
identified as residuals of anterior cruciate ligament (ACL) 
reconstruction, currently evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1990 to April 1993.  

This matter came before the Board of Veterans' Appeals (Board) 
from an August 2007 decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter 
was remanded in May 2009.  A review of the record shows that the 
RO has complied with all remand instructions to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's left knee disorder is not manifested by recurrent 
subluxation, lateral instability, limitation of flexion to 30 
degrees, or extension limited to at least 10 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a left 
knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes (DC) 5003, 5256-5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a letter from 
the RO to the Veteran dated in July 2007.  The July 2007 letter 
also provided the Veteran with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's post-service VA and private medical 
records.  The evidence of record also contains reports of VA 
examinations dated in August 2007 and April 2010.  The 
examination reports obtained are thorough and contain sufficient 
information to decide the issue on appeal.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  The Veteran, and her representative, 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d. 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied.  

Criteria & Analysis

An October 1993 rating decision granted service connection for 
left knee residuals status post anterior cruciate ligament 
reconstruction, and assigned a noncompensable disability rating 
under Diagnostic Code 5257, effective April 12, 1993.  The 
Veteran is currently assigned a 10 percent disability rating 
effective November 1, 2006.  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  

Turning to Diagnostic Codes applicable to the knee, under 
Diagnostic Code 5257, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability and a 20 percent 
rating is applied for moderate recurrent subluxation or lateral 
instability.  Under Diagnostic Code 5256, a minimum 30 percent 
rating is warranted when there is ankylosis of the knee with 
favorable angle in full extension or in slight flexion between 0 
and 10 degrees.  Under Diagnostic Code 5258, a 20 percent 
disability rating is available for dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint.  There is no rating in excess of 10 percent available 
under Diagnostic Code 5259 for cartilage removal.  Diagnostic 
Code 5260 provides that a rating of 10 percent is warranted for 
flexion limited to 45 degrees, and flexion of the leg limited to 
30 degrees is rated 20 percent disabling.  A 10 percent 
disability rating is allowed under Diagnostic Code 5261 when 
extension of the leg is limited to at least 10 degrees; and 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256 
through 5261.  Normal extension and flexion of the knee is from 0 
degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004, where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same leg 
must be rated separately under Diagnostic Codes 5260 and 5261 to 
be adequately compensated for functional loss associated with 
injury to the leg.

Additionally, separate ratings may be assigned for knee 
disability under Diagnostic Codes 5257 and 5003 where there is X-
ray evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98. 

In rating a service-connected knee disability, all applicable 
diagnostic codes must be considered to include Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts v. Brown, 
5 Vet. App. 532 (1993), the Court held that the selection of the 
proper diagnostic code is not a question of law subject to the de 
novo standard of review.  Accordingly, the Court held in Butts 
that as VA and the Board possess specialized expertise in 
determining the application of a particular diagnostic code to a 
particular condition, their determination is due greater 
deference.  Indeed, the Court has also held that, although the 
reason for the change must be explained, the VA and the Board may 
change the diagnostic codes under which a disability or 
disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).

The Veteran underwent a VA examination in August 2007.  She 
reported pain in the left knee at the level of 6 to 7 out of 10.  
She stated that there was stiffness.  She denied swelling or 
instability.  She stated that flare-ups occurred with continued 
standing and ambulation which prevented her from doing any of her 
activities.  She reported that she had to give up her self-
employment and move to a teaching job.  She denied any episodes 
of dislocation or recurrent subluxation.  She was self-sufficient 
in daily activities and about to begin her teaching job.  She was 
limited in recreational and exercise activities for long standing 
and walking.  

Upon physical examination, Lachman and McMurray tests were 
negative.  There was no instability.  Extension was to zero 
degrees and flexion was to 120 degrees with end range pain and 
continued pain with repetitions times 3.  There was no change in 
range of motion.  There was patellar grinding and gait was normal 
without assistive devices.  There was no ankylosis.  The examiner 
diagnosed status post recurrent anterior cruciate ligament 
reconstruction of left knee.  

VA outpatient treatment records dated in June 2009 reflect that 
there was no swelling or pain in the left knee.  There was 
negative Lachman, drawer and McMurray.  There was subpatellar 
crepitus and pain with inhibition.  There was no instability to 
varus or valgus stress.  There was a scar to anterior aspect of 
left knee.  The Veteran was assessed with degenerative joint 
disease.  In January 2010, there was no left knee edema, 
erythema, ecchymosis, or effusion.  Flexion was to 130 degrees 
and extension was to zero degrees.  

The Veteran underwent another VA examination in April 2010.  She 
reported chronic left knee pain, and increased pain with 
prolonged standing, walking, running and positioning.  She denied 
history of recurrent swelling, inflammation or effusion.  She 
complained of increased pain with climbing and descending stairs 
and stated that the knee occasionally required the use of a knee 
support.  She denied any significant adverse effects on normal 
occupational activities, however her recreational activities were 
significantly impaired.  

Upon physical examination, there was mild tenderness on palpation 
of the anterior left knee.  Ankylosis was not present.  There was 
no swelling, heat, redness, edema, effusion, instability, 
abnormal movement, guarding of movement, deformity, malalignment, 
drainage, or weakness.  There was no evidence of discomfort on 
flexion of the left knee to 130 degrees.  Extension was to zero 
degrees.  The knee joints were stable anterior, posterior, and 
laterally.  McMurray test and Lachman test were negative.  There 
was no evidence of any additional limitation of movement 
following a minimum of three repetitions of range of motion 
testing in all spheres, due to increased pain, fatigue, weakness, 
lack of endurance, or loss of coordination.  The examiner noted 
that there was no subluxation or instability of the knee.  The 
examiner diagnosed left knee remote ACL tear, status post 
multiple ACL reconstructions with removal of loose body in the 
left knee, and degenerative joint disease of the left knee.  

In turning to the Diagnostic Codes applicable to the knee which 
provides for disability ratings in excess of 10 percent, with 
regard to Diagnostic Code 5257, there is no persuasive evidence 
of moderate recurrent subluxation or lateral instability to 
warrant a rating in excess of 10 percent for the knees.  For 
example, the April 2010 VA examiner noted that there was no 
subluxation or instability of the knee.   

A 30 percent disability rating under Diagnostic Code 5256 would 
not apply in this case because the pertinent medical evidence of 
record has not shown that there is ankylosis of the knees.  
Additionally, Diagnostic Code 5259 does not provide for a 
disability rating in excess of 10 percent; therefore, it is not 
applicable to this analysis.

With regard to Diagnostic Code 5258,  there is no medical 
evidence of frequent episodes of joint effusion.  For example, 
the April 2010 VA examiner noted that there was no effusion.  
Therefore, the Board is unable to find that a 20 percent rating 
is warranted under this Code.

The Board also notes that in order to assign a 20 percent rating 
under Codes 5260 or 5261, flexion would have to be limited to 30 
degrees or extension would have to be limited to 15 degrees.  The 
record clearly shows that the Veteran does not suffer limitation 
of flexion or of extension to such a degree.  In April 2010, 
extension was to zero degrees and flexion was to 130 degrees.  
Therefore, the Board is unable to find that a 20 percent rating 
is warranted.  Moreover, given the full extension shown, a 
separate evaluation for limitation of extension is not for 
application.

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2003); DeLuca, 8 Vet. App. at 204-07.  The Board notes that the 
Veteran has reported pain in the knee over the years since her 
initial injury.  The Board finds that the present 10 percent 
rating takes into consideration the Veteran's complaints of knee 
pain, thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 
do not provide a basis for a higher rating.  See DeLuca, 8 Vet. 
App. at 204-07.  

The Veteran clearly suffers from left knee impairment.  However, 
the Board is bound by regulations which set forth the criteria 
for various ratings.  Throughout this entire rating period on 
appeal, there is a preponderance of the evidence in this case 
against a finding that the criteria for a rating in excess of the 
current 10 percent have been met under any applicable Diagnostic 
Code.  Hart, supra.  The Veteran may always advance a claim for 
increased ratings should the severity of her knee disability 
increase in the future.

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the Veteran that the service-connected 
disability has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Although the 
Veteran stated at the August 2007 examination that she was forced 
to end self-employment to take a teaching job, she denied any 
significant adverse effects on normal occupational activities at 
the April 2010 VA examination.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 10 percent for a left knee disorder, 
identified as residuals of anterior cruciate ligament 
reconstruction, is denied.



____________________________________________
M.G. MAZZUCCHELLI	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


